Opinion of the Court by
Judge Turner
Affirming.
This is an action involving the boundary line between the lands of appellant and appellee in Ballard county.
It was instituted in 1909, and the jury on the trial found a verdict for the defendant, and the court entered a judgment fixing the line between the parties.
Two years later the appellant appeared in court and entered a motion to correct the judgment entered in *5661909 because of a clerical misprision therein; the motion was sustained, and the judgment corrected, we assume, to conform with the description in the defendant’s pleading.
The court ordered a writ of possession to be issued, and the sheriff in executing it called upon the county surveyor to aid him in locating the line; the sheriff made a report to the court accompanied by the report of the surveyor, and exceptions having been filed, the court after hearing evidence finally fixed the line between the parties, and this is an- appeal from that final action.
None of the pleadings in the ease are in this record; no evidence heard on the exceptions is copied therein; no single deed or conveyance appears, and yet this court is asked to review the action of the circuit court.
It is a fundamental rule of appellate procedure that the higher court must have before it the record upon which the lower court acted; otherwise it can not intelligently review that action.
There being no evidence in the record to enable us to determine whether the lower court acted properly we will assume that the judgment was correct, and it is affirmed.